     Case 1:21-cv-00104-GNS Document 6 Filed 08/02/21 Page 1 of 7 PageID #: 22




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

JOSEPH DAVID COMPTON                                                                     PLAINTIFF

v.                                                      CIVIL ACTION NO. 1:21-CV-P104-GNS

OFFICER KYLE J. LAING et al.                                                          DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

        This is a pro se prisoner civil-rights action brought by Plaintiff Joseph David Compton

pursuant to 42 U.S.C. § 1983. This matter is before the Court for screening of the complaint

pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, the Court will dismiss some

claims, allow one claim to proceed, and allow Plaintiff to amend his complaint.

                                                   I.

        Plaintiff sues Warren County, the Bowling Green Police Department (BGPD), and BGPD

Officer Kyle J. Laing. Plaintiff sues Defendant Laing in both his official and individual

capacities.

        Plaintiff alleges that on August 16, 2020, Defendant Laing and Officer Michael Jonkers

shot Plaintiff in the back while he was driving a car. Plaintiff claims that his shooting violated

several provisions of the United States Constitution as well as certain state criminal laws.

        As relief, Plaintiff seeks damages.

                                                  II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is
  Case 1:21-cv-00104-GNS Document 6 Filed 08/02/21 Page 2 of 7 PageID #: 23




immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a



                                                    2
  Case 1:21-cv-00104-GNS Document 6 Filed 08/02/21 Page 3 of 7 PageID #: 24




pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

                                                 A.

       The Court will first address Plaintiff’s claim against the BGPD, his official-capacity

claim against BGPD Officer Laing, and his claim against Warren County. The BGPD is not a

“person” subject to suit under § 1983 because municipal departments, such as police departments,

are not subject to suit under § 1983. In this situation, the City of Bowling Green is the proper

Defendant. See Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (holding that since the

police department is not an entity which may be sued, the county is the proper party); Rhodes v.

McDannel, 945 F.2d 117, 120 (6th Cir. 1991) (holding that a sheriff’s department is not a legal

entity subject to suit under § 1983). Similarly, Plaintiff’s official-capacity claim against Officer

Laing is also against the City of Bowling Green. See Kentucky v. Graham, 473 U.S. 159, 166

(1985) (“Official-capacity suits . . . ‘generally represent [] another way of pleading an action



                                                  3
  Case 1:21-cv-00104-GNS Document 6 Filed 08/02/21 Page 4 of 7 PageID #: 25




against an entity of which an officer is an agent.’”) (quoting Monell v. New York City Dep’t of

Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

       When a § 1983 claim is made against a municipality, the Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation. Monell, 436 U.S. at 691.

       Here, Plaintiff does not allege that any harm he suffered was the result of a custom or

policy implemented or endorsed by the City of Bowling Green or Warren County. Thus, the

Court will dismiss Plaintiff’s official-capacity claim against Defendant Laing and his claims

against the BPGD and Warren County for failure to state a claim upon which relief may be

granted.

                                                 B.

       Plaintiff claims that the act of shooting him in the back while he was driving violated his

rights under the Fourth, Fifth, Eighth, and Fourteenth Amendments. Although this allegation is

sparse, the Court construes it as an excessive-force claim. And because it appears that the

incident occurred while Plaintiff was not incarcerated, the Court finds that it is most likely the

Fourth Amendment’s prohibition against the unreasonable seizure of a person, and not the Fifth,

Eighth, or Fourteenth Amendments, that protects Plaintiff from the alleged use of excessive force

in this instance. Graham v. Connor, 490 U.S. 386 (1989) (holding claim of excessive force in

effecting arrest should be analyzed under the Fourth Amendment); Whitley v. Albers, 475 U.S.

312 (1986) (holding that the Eighth Amendment protects prisoners from cruel and unusual



                                                  4
  Case 1:21-cv-00104-GNS Document 6 Filed 08/02/21 Page 5 of 7 PageID #: 26




punishment after conviction); Spencer v. Bouchard, 449 F.3d 721, 727 (6th Cir. 2006) (holding

that Due Process Clause of the Fourteenth Amendment protects state pretrial detainees from

cruel and unusual punishment); Henderson v. Reyda, 192 F. App’x 392, 396 (6th Cir. 2006)

(finding that the district court correctly dismissed plaintiff’s Fifth Amendment excessive-force

claim arising out of the seizure of her person during an investigation of potential criminal acts

and that the claim should be analyzed under the Fourth Amendment).

       Plaintiff also claims that Defendant Laing violated his right to equal protection under the

Fourteenth Amendment when he shot him. In making this claim, Plaintiff alleges that Defendant

Laing shot him for a personal reason – because Defendant Laing “was persuing a relationship

with [Plaintiff]’s then girlfriend.” The Equal Protection Clause of the Fourteenth Amendment

prohibits discrimination by government actors which either burdens a fundamental right, targets

a suspect class, or intentionally treats one differently than others similarly situated without any

rational basis for the difference. Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 681-82

(6th Cir. 2011); Radvansky v. City of Olmsted Falls, 395 F.3d 291, 312 (6th Cir. 2005). The

threshold element of an equal protection claim is disparate treatment. Scarbrough v. Morgan

Cty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir. 2006); Ctr. for Bio-Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (“To state an equal protection claim, a plaintiff

must adequately plead that the government treated the plaintiff ‘disparately as compared to

similarly situated persons and that such disparate treatment either burdens a fundamental right,

targets a suspect class, or has no rational basis.’”). Because the complaint contains no allegation

of disparate treatment, the Court finds that it fails to state a claim under the Equal Protection

Clause of the Fourteenth Amendment.




                                                  5
  Case 1:21-cv-00104-GNS Document 6 Filed 08/02/21 Page 6 of 7 PageID #: 27




       Thus, for the foregoing reasons, the Court will dismiss Plaintiff’s Fifth, Eighth, and

Fourteenth Amendment claims for failure to state a claim upon which relief may be granted, but

allow a Fourth Amendment excessive-force claim to proceed against Defendant Laing in his

individual capacity.

                                                IV.

       Plaintiff also claims that Defendant Laing committed the criminal acts of assault, wanton

endangerment, and murder against him. However, a private citizen “lacks a judicially cognizable

interest in the prosecution or nonprosecution of another.” Diamond v. Charles, 476 U.S. 54, 63

(1986). Simply put, Plaintiff cannot compel a criminal investigation or the prosecution of

Defendant Laing. Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Thus, the Court will

dismiss the claims Plaintiff seeks to bring under Kentucky state criminal laws for failure to state

a claim upon which relief may be granted.

                                                V.

       Finally, because Plaintiff alleges that BGPD Officer Michael Jonkers also shot him in the

back, the Court will provide Plaintiff the opportunity to amend his complaint to name Officer

Michael Jonkers as a Defendant in this action and to sue him in his individual capacity. See

LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court can

allow a plaintiff to amend his complaint even when the complaint is subject to dismissal under

the PLRA [Prison Litigation Reform Act].”). If Plaintiff so amends his complaint, the Court will

also allow a Fourth Amendment excessive-force claim to proceed against Officer Jonkers.

                                                VI.

       For the foregoing reasons, IT IS ORDERED that Plaintiff’s claims against Warren

County, the BGPD, his official-capacity claim against Defendant Laing, his Fifth, Eighth,



                                                 6
      Case 1:21-cv-00104-GNS Document 6 Filed 08/02/21 Page 7 of 7 PageID #: 28




and Fourteenth Amendment claims, and his state-law claims are DISMISSED pursuant to

28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted.

         Because no claims remain against them, the Clerk of Court is DIRECTED to terminate

Warren County and the Bowling Green Police Department as parties to this action.

         IT IS FURTHER ORDERED that within 30 days from the entry date of this Order,

Plaintiff may file an amended complaint in which he sues Officer Michael Jonkers in his

individual capacity. To this end, the Clerk of Court is DIRECTED to send Plaintiff the

second page of his complaint (DN 1) with the words “Amended Complaint” and this case

number written in the margin.

         The Court will enter a Service and Scheduling Order to govern the claims it is allowing to

proceed once the 30-day period for filing an amended complaint has expired.

Date:    August 2, 2021




cc:     Plaintiff, pro se
        Defendants
        Bowling Green City Attorney
4416.011




                                                 7
